•^g^C^^^goA^^^                                                                    Z^U£-


                                                                                   'O'/Tscamie-CE

                                 dJJr/3JSJbLC±s^d/)^^^



£,« mo&lrt/tA* jiccrtdf* (/qI~I /Z^aw l/al-& /£c//te<sLQ&)
                                l/aaa&L.



                                                       2i^muJf^U-
                                                                  0fj£&2FD J&-.




                                                  *00&®-
                                                    0CTT&
                                                         HP
                                                    COU.SoTeXAS
                                                        CO
                                                      VJA
 Ifc-                 4'T!|f f,»!
                  ;"0IW % ap!"
_            -,   X




                                                                                              in
                                                                                              r4


                                                                                        a
                                                                                              v-l



                                                                                        I-'   N
                                                                                        &     N
                                                                                        <"s
                                                                                        -£*




                                                                                                    m
                                                                                                    •t«*

                                                                                                    iri
                                                                                                    w.
                                                                                                    1

                                                                                  o
                                                                                  o                 •i-f

                                                                                                    •r-i
                                                                                  o
                                                           I    J0*^':            a                 O
                                                           tL   a^jggjj                             !•-
 a-3._Jti* _~ - iii •                                           ~~*   ~x!"y   *
       ill        ^.--^-^Esd^ O                                 -sfesfe-aj
                                                           fT
                                         -   o,




1 li
                                                                                  LTl
                                    oi
                                                                                  CQ




                   V'^f
                      1'

                                     o

                                 V X S       X Z->- 3
                                  11 »- Q ^2 5 O
                                 ,>'0 cc xQ_ o o
                             -               Q-_<   ll <
                       41'   »|i